    Case 19-10025-SMT     Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                                   Document     Page 1 of 12
The document below is hereby signed.

Signed: August 13, 2020




                                     ___________________________
                                     S. Martin Teel, Jr.
                                     United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                   )
                                             )
     TANNER SCOTT CAMPBELL,                  )     Case No. 19-00042
                                             )     (Chapter 7)
                     Debtor.                 )
     ____________________________            )
                                             )
     MOSEX EXHIBIT 1 LLC,                    )
                                             )
                          Plaintiff,         )
                                             )
                  v.                         )     Adversary Proceeding No.
                                             )     19-10025
     TANNER SCOTT CAMPBELL,                  )
                                             )     Not for Publication in
                          Defendant.         )     West’s Bankruptcy Reporter

                    AMENDED MEMORANDUM DECISION AND ORDER
                   RE MOTION FOR JUDGMENT ON THE PLEADINGS

          Mosex Exhibit 1 LLC (“Mosex”) has filed a complaint seeking

     a determination that the debt the debtor owes it is

     nondischargeable under 11 U.S.C § 523(a)(2), (4), or (6) and

     seeking to deny the debtor a discharge under 11 U.S.C.

     § 727(a)(3) or (4).      I will grant in part the debtor’s motion for

     judgment on the pleadings, which amounts to a motion under Fed.

     R. Civ. P. 12(b)(6) to dismiss the complaint for failure to state

     a claim upon which relief can be granted.
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 2 of 12


                                        I

      I will dismiss as untimely the part of the complaint seeking

a determination of the nondischargeability of the debt owed Mosex

under 11 U.S.C § 523(a)(2), (4), or (6).            The notice of the

commencement of the bankruptcy case warned:

      File by the deadline to object              Filing deadline: 4/22/19
      to discharge or to challenge
      whether certain debts are
      dischargeable:

      You must file a complaint:

      •    if you assert that the debtor is not entitled to
           receive a discharge of any debts under any of the
           subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

      •    if you want to have a debt excepted from discharge
           under 11 U.S.C § 523(a)(2), (4), or (6).

[Emphasis in original.]        (Dkt. No. 8.)1       Mosex failed to obtain

an extension of the April 22, 2019 deadline under Fed. R. Bankr.

P. 4007(c) for Mosex to file a complaint under 11 U.S.C. § 523(c)

to determine that the debt owed it is nondischargeable under 11

U.S.C § 523(a)(2), (4), or (6).          Mosex filed its complaint after

the expiration of the April 22, 2019 deadline, and thus its

claims of nondischargeability must be dismissed.

      Mosex asserts that in two motions it filed, each titled a

Motion to Extend Time to Object to Discharge of Debtor, it sought

an extension of the Rule 4007(c) deadline.             However, the court



      1
        The citations herein to Docket Numbers are to docket
numbers in the bankruptcy case, Case No. 19-00042.

                                        2
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 3 of 12


properly treated each Motion to Extend Time to Object to

Discharge of Debtor as only seeking to extend the deadline to

object to the debtor’s discharge and did not grant an extension

of the Rule 4007(c) deadline.

      The facts are these.        On April 22, 2019, Mosex filed in the

bankruptcy case its Motion to Extend Time to Object to Discharge

of Debtor in which it represented that it “files this Motion to

Extend Time to Object to Discharge of Debtor pursuant to

Bankruptcy Rule 4004(a) and 11 U.S.C. § 727(a).”              Under Fed. R.

Bankr. P. 4004, Mosex had until April 22, 2019, to object to the

debtor’s discharge under 11 U.S.C. § 727(a).             Rule 4004 (titled

“Grant or Denial of Discharge”) does not deal with the deadline

for a creditor’s filing a complaint to determine the

dischargeability of a debt under 11 U.S.C. § 523(c).               It is Fed.

R. Bankr. P. 4007(c) that addresses the deadline to determine the

dischargeability of a debt under 11 U.S.C. § 523(c).

      Mosex’s Motion set forth 26 paragraphs reciting reasons for

granting the Motion, and alleged in part:

           17. Furthermore, the underlying judgment-debt owed
      to Creditor was incurred in substantial part as a result
      of the Debtor’s false pretenses, false representations,
      actual fraud and willful and malicious conduct. . . .
           18. Strong grounds exist for the denial of a
      discharge, inter alia, under Bankruptcy Code §§
      523(a)(2)(A),   523(a)(2)(B),    523(a)(6),   727(a)(3),
      727(a)(4)(A).

Paragraph 26 indicated: “Accordingly, good cause exists to extend

the deadline to file a complaint objecting to the Debtor’s

                                        3
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 4 of 12


discharge under Section 727 and for a determination of

non-dischargeability of debt under Section 523(c).”               However, the

Motion then concluded by stating:

      WHEREFORE, Creditor respectfully requests that the Court
      grant this Motion and extend the time to file a complaint
      objecting to the discharge of the Debtor for forty-five
      (45) days to June 6, 2019.

Moreover, the proposed order submitted with the Motion read:

                ORDER GRANTING MOTION TO EXTEND TIME
                  TO OBJECT TO DISCHARGE OF DEBTOR

           This matter is before the Court on a Motion filed by
      MOSEX Exhibit 1 LLC (“Creditor”) to extend the deadline
      to file a complaint objecting to the Debtor’s discharge
      pursuant to Bankruptcy Rule 4004(a) and § 727(a).
      Wherefore, for good cause shown, the movant is entitled
      to the relief sought, and it is hereby

           ORDERED that the Motion is granted and the deadline
      to file a complaint objecting to the Debtor’s discharge
      is extended for forty-five (45) days from the date of
      this order, or to June 6, 2019, whichever date is later.

[Emphasis added.]

      On April 22, 2019, the Chapter 7 trustee filed a motion to

extend the time “to object to Debtor’s discharge” and to object

to exemptions, and on May 14, 2019, the court granted the

trustee’s motion in an Order Extending Time to Object to

Exemptions and to Discharge which “ORDERED that the time for

objecting to the Debtor’s exemptions and to discharge are

extended to June 6, 2019.”         The trustee was not a creditor and

had not moved under Fed. R. Bankr. P. 4007(c) to extend the time

for all creditors to file complaints under 11 U.S.C. § 523(c) for


                                        4
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 5 of 12


a determination of the dischargeability of debts.              The Order

Extending Time to Object to Exemptions and to Discharge plainly

did not extend the time to file a complaint under 11 U.S.C.

§ 523(c).   The Order Extending Time to Object to Exemptions and

to Discharge extended the deadline for all creditors to object to

discharge to June 6, 2019.

      On May 13, 2019, the debtor moved to dismiss Mosex’s Motion

to Extend Time to Object to Discharge of Debtor for lack of

proper service, but the court found it unnecessary to address

whether there had been proper service.            Because the Order

Extending Time to Object to Exemptions and to Discharge had

extended to June 6, 2019, the deadline for all creditors to

object to discharge, the court entered orders on May 21, 2019,

dismissing as moot both Mosex’s Motion to Extend Time and the

debtor’s motion to dismiss Mosex’s Motion to Extend Time.2                 In

dismissing Mosex’s Motion to Extend Time to Object to Discharge

as moot the court necessarily did not view Mosex’s Motion to

Extend Time to Object to Discharge as seeking an extension of

time for Mosex to file a complaint under 11 U.S.C. § 523(c) to



      2
         The May 21, 2019 Order Dismissing, as Moot, Creditor’s
Motion to Extend Time to Object to Discharge (Dkt. No. 48) noted:
“The Chapter 7 trustee has obtained an order extending to June 6,
2019, the deadline to object to discharge, and that order applies
to all creditors . . . .” and then “ORDERED that the Motion to
Extend Time to Object to Discharge filed herein by MOSEX Exhibit
1 LLC (Dkt. No. 22) is dismissed as moot.”

                                        5
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 6 of 12


determine that the debt owed it was nondischargeable.               Mosex did

not file a motion to amend that order and did not file a notice

of appeal regarding that order.

      On April 22, 2019, the United States Trustee filed a Motion

to Extend Time to File a Complaint Objecting to Debtor Discharge

(Dkt. No. 24) seeking an extension of the time “for filing a

complaint objecting to the discharge of the debtor” to July

22, 2019.   On May 14, 2019, the court granted the United States

Trustee’s Motion in an Order Granting United States Trustee’s

Motion to Extend Time to File Complaint Objecting to Debtor

Discharge (Dkt. No. 43) granting the request of the United States

Trustee to extend the deadline to file a complaint objecting to

the debtor’s discharge to July 22, 2019.            The United States

Trustee was not a creditor and had not moved under Fed. R. Bankr.

P. 4007(c) to extend the time for all creditors to file

complaints under 11 U.S.C. § 523(c) for a determination of the

dischargeability of debts.         The Order Granting United States

Trustee’s Motion to Extend Time to File Complaint Objecting to

Debtor Discharge plainly did not extend the time for any creditor

to file a complaint under 11 U.S.C. § 523(c).

      On June 6, 2019, Mosex filed a further Motion to Extend Time

to Object to Discharge, once again stating “good cause exists to

extend the deadline to file a complaint objecting to the Debtor’s

discharge under Section 727 and for a determination of


                                        6
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 7 of 12


non-dischargeability of debt under Section 523(c).”               However,

once again, this Motion to Extend Time (like Mosex’s first Motion

to Extend Time) concluded by stating “WHEREFORE, Creditor

respectfully requests that the Court grant this Motion and extend

the time to file a complaint objecting to the discharge of the

Debtor to July 22, 2019.”         And the proposed order Mosex submitted

would have “ORDERED that the Motion is granted and the deadline

to file a complaint objecting to the Debtor’s discharge is

extended for forty-five (45) days from the date of this order, or

to July 22, 2019, whichever date is later.”             In ruling on that

motion, which timely sought an extension of the existing June 6,

2019 deadline to object to discharge, the court stated:

      The United States Trustee and the Chapter 7 trustee have
      already obtained orders granting extensions to July 22,
      2019, of the deadline to object to discharge. Although
      those orders by their terms are limited to the United
      States Trustee and the Chapter 7 trustee, the motions
      leading to those orders requested additional time so that
      investigations of the circumstances in this case can be
      completed in order to better determine whether the filing
      of a complaint objecting to discharge is warranted. The
      Creditor should be given the same amount of additional
      time to evaluate whether to object to the debtor’s
      receiving a discharge.

[Emphasis added.]3     The order then:

           ORDERED [that] the deadline for MOSEX Exhibit 1
      LLC to file a complaint objecting to the Debtor’s
      discharge is extended to July 22, 2019. It is further


      3
        In fact, only the United States Trustee, and not the
Chapter 7 trustee, had obtained an order (Dkt. No. 43) extending
to July 22, 2019, the deadline for his filing a complaint
objecting to discharge.

                                        7
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 8 of 12


           ORDERED that any further relief sought by the
      Motion to Extend Time to Object to Discharge of Debtor
      (Dkt. No. 56) is denied.

[Emphasis added.]     Mosex did not seek amendment of that order or

appeal that order.     Mosex filed its complaint on July 22, 2019.

Because there was no extension of the April 22, 2019 deadline to

file a complaint regarding nondischargeability, the complaint’s

claims regarding nondischargeability must be dismissed as

untimely.

      On the other hand, the debtor’s Answer in this adversary

proceeding, filed on August 26, 2019, and his motion for judgment

on the pleadings do not assert (and could not assert) that the

claims under 11 U.S.C. § 727(a) to deny the debtor a discharge

are time-barred under Rule 4004.            The claims under § 727(a) are

timely.

                                      II

      Count IV of Mosex’s complaint seeks a denial of the debtor’s

discharge under 11 U.S.C. § 727(a)(3).            Mosex alleges that

“Debtor, in his operation of his fraudulent scheme, concealed,

destroyed, mutilated, falsified, or failed to keep or preserve

any recorded information, including books, documents, records,

and papers, from which the Debtor's financial condition or

business transactions might be ascertained.”             Compl. ¶ 74.      That

conclusory allegation standing alone would not suffice to state a

claim upon which relief can be granted.            Moreover, it does not


                                        8
Case 19-10025-SMT       Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                                 Document     Page 9 of 12


even address whether the failure “was justified under all of the

circumstances of the case.”             However, Court IV incorporates these

prior allegations:

            55. Since January 1, 2015, the Debtor has withdrawn
      $206,262.88 in cash from ATM machines over 996 individual
      cash withdrawal transactions in denominations generally
      between $200.00 and $400.00 at an average rate of
      $3,996.59 in cash withdrawals per month since January 1,
      2015.

           56. The Debtor unconvincingly attempted to assert
      that his average of 20 separate trips per month to ATM
      machines to withdraw cash in small denominations is not
      unusual. [Footnote: The Debtor acknowledged that he does
      not know anyone else who engages in this Practice. End
      of Footnote.]    He admits to the $206,262.88 in cash
      withdraws but could not specifically account for how he
      spent a single dime of the money. Moreover, the Debtor
      insisted (in the absence of credibility) that he spends
      his cash before he withdraws more cash. If that is true,
      then the Debtor somehow spends an average of an
      additional $133.33 in cash every day [$4,000.00 per
      month] on unknown expenses off the grid that are separate
      from the Debtor’s statement of monthly expenses.

             *      *      *

           58. The Debtor has no records of how he (allegedly)
      disposed of $206,262.88 in cash pursuant to his
      outrageous ATM withdrawal scheme.

           59. The Debtor has concealed, destroyed, mutilated,
      falsified, or failed to keep or preserve any recorded
      information, including books, documents, records, and
      papers, from which the Debtor's financial condition or
      business transactions might be ascertained.          This
      behavior was not justified under the circumstances of the
      case. . . . The Debtor failed to maintain records which
      would demonstrate the falsity of his statements under
      oath, among other things.

             *      *      *

             61. The Debtor depleted his estate of $206,262.88 in
      cash    and that cash has gone missing. The Debtor’s

                                            9
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 10 of 12


      explanations, consisting primarily of assertions of the
      absence of memory, are utterly unavailing. [Footnote: For
      example, in a deposition, the Debtor testified that he
      withdrew cash from an ATM the prior night. When the
      Debtor was asked to show the cash from his wallet in the
      deposition (approximately 10 hours after he withdrew it),
      all the cash was gone from the Debtor’s wallet. The
      Debtor could not credibly account for why the cash was
      missing and where it went. End of Footnote.]

These allegations suffice to state a claim for denial of

discharge under 11 U.S.C. § 727(a)(3).4            However, beyond that,

the complaint does not state a basis for denying the debtor a

discharge under § 727(a)(3).

                                       III

      Count V of the complaint seeks a denial of discharge under

11 U.S.C. § 727(a)(4).         In pertinent part, the complaint alleges:

           78. Debtor, knowingly and fraudulently, in or in
      connection with the case, made a false oath or account.

           79. By virtue of the Debtor’s false representations
      and omissions, and the oath he took concerning the
      veracity of his submissions, the Debtor’s discharge
      should be denied under Bankruptcy Code § 727(a)(4)(A).

These conclusory allegations do not suffice to state a claim upon

which relief can be granted.          The debtor and Mosex engaged in

lengthy litigation prior to the commencement of the bankruptcy

case, and Mosex’s complaint identifies instances in which the

debtor made false statements under oath in that litigation.



      4
        I reject as frivolous the debtor’s argument that this
court lacks jurisdiction under Rule 12(b)(1), Federal Rules of
Civil Procedure, over the subject matter of Counts IV and V of
the complaint.

                                        10
Case 19-10025-SMT   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                             Document     Page 11 of 12


However, those statements were not made “in connection with the

case” in order to justify a denial of discharge under

§ 727(a)(4)(A).     For § 727(a)(4)(A) to apply, the debtor’s false

oath must be made in or in connection with the bankruptcy case.

A statement made under oath but made prior to the commencement of

a bankruptcy case is not, within the meaning of 11 U.S.C.

§ 727(a)(4), a false oath “in or in connection with the case.”

See Ong v. Ong-Maguire (In re Ong-Maguire), No. ADV 09-1176-JMD,

2010 WL 2775062, at *4 (Bankr. D.N.H. July 13, 2010) (the

debtor’s alleged false oath upon filing a trustee certificate in

a registry of deeds, before she filed her bankruptcy case, was

not made “in connection with the case”).             See also Strauss v.

Brown (In re Brown), 531 B.R. 236, 263 (Bankr. W.D. Mo. 2015)

(the debtor’s false oath in a prior Chapter 13 case was not a

false oath “in or in connection with” the debtor’s current

Chapter 7 case).5     Mosex’s complaint fails to identify any

instance in which the debtor knowingly and fraudulently, in or in

connection with the case, made a false oath or account.

      Based on ATM withdrawals acknowledged by the debtor, Mosex

alleges that “the Debtor somehow spends an average of an

additional $133.33 in cash every day [$4,000.00 per month] on



      5
        However, a false oath made in a prior bankruptcy case and
within one year before the commencement of the current bankruptcy
case may be a basis for denial of discharge under 11 U.S.C.
§ 727(a)(7).

                                        11
Case 19-10025-SMT                                                                                   Doc 37    Filed 08/13/20 Entered 08/13/20 16:42:50   Desc Main
                                                                                                             Document     Page 12 of 12


unknown expenses off the grid that are separate from the Debtor’s

statement of monthly expenses.” (Compl. ¶ 56.)                                                                                              This suggests

that the debtor’s Schedule J (the statement of monthly expenses)

may have been inaccurate.                                                                                         Mosex acknowledges that the debtor has

revealed ATM withdrawals leading to that average of $133.33 per

day in cash, and Mosex does not allege that the failure to

disclose the cash withdrawals on Schedule J was done knowingly

and fraudulently.                                                                                     Understating expenses on Schedule J (in

contrast to overstating expenses on Schedule J) is usually not

done with an intent to defraud anyone.                                                                                            The allegations of the

complaint fail to state a claim upon which relief can be granted

regarding denying the debtor a discharge based on 11 U.S.C.

§ 727(a)(4).

                                                                                                                        IV

                              Based on the foregoing, it is

                              ORDERED that Counts I, II, III, and V of the complaint are

DISMISSED.                                                              It is further

                              ORDERED that the motion to dismiss is otherwise denied, and

Count IV remains pending with respect to the allegations of

paragraphs 55, 56, 58, 59, and 61 of the complaint.

                                                                                                                                  [Signed and dated above.]

Copies to: All counsel of record; Office of United States
Trustee.




R:\Common\TeelSM\Judge Temp Docs\Mosex v. Campbell - Amended Mem Decsn re Mtn for Judgment v2.wpd
                                                                                                                        12
